Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment and documents received on June 20, 2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the driving-in element, force-operated drive and guide cylinder of claims 12-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations "the force-operated drive", “the driving-in element” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the driving-in element” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a second module” in line 2 despite the dependency from claim 1 which already introduces a second module; thus, it is unclear to Examiner whether Applicant is introducing a new second module.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 12-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CIOTTI (US 2013/0264085).
In reference to claims 1, 2, 6 and 12-14, CIOTTI discloses a tool device comprising: a driving-in element 128 actuated by a force-operated drive 130; a first module 12 enclosing a driving-in element 22 actuated by a force-operative drive 64 within a guide cylinder 20 of a second module 14; the second module 14 detachable from the first module 12, the first module 12 having a receptacle (see diagram below) and the second module 14 having an insertion part 76 that can be inserted in the receptacle along an insertion axis which defines an insertion direction, such that the insertion part 76 has a first unlocked position (figure 5) with the receptacle and a second unlocked position (only first row of protrusions 88 inserted within receptacle) with the receptacle; wherein the insertion part 76 is rotable about the insertion axis in a first rotational direction between an enabled position (figure 5) that permits insertion or detachment of the first module 14 from the second module 12, and several locked positions (figures 7; paragraph 39; the various six rotable positions where projections 86 are in front of/behind projections 88); the receptacle having a 


    PNG
    media_image1.png
    268
    472
    media_image1.png
    Greyscale

In reference to claims 5, 9 and 18, CIOTTI discloses a tool device comprising: a first module 12; a second module 14 detachable from the first module 12, the first module 12 having a receptacle (see diagram below) and the second module 14 having an insertion part 24 that can be inserted in the receptacle along an insertion axis which defines an insertion direction, such that the insertion part 24 has a first unlocked position (figure 6) with the receptacle and a second unlocked position (only protrusions 86 inserted within receptacle) with the receptacle; wherein the insertion part 24 is rotable about the insertion axis in a first rotational direction between an enabled position (figure 6) that permits insertion or detachment of the first module 14 from the the various six rotable positions where projections 86 are in front of/behind projections 88); the receptacle having a plurality of first projections 80, 82 arranged consecutively in the insertion direction and adjacent to one another in the rotational direction about the insertion axis; the insertion part 24 having a plurality of second projection 86, 88 arranged consecutively in the insertion direction and adjacent to one another in the rotational direction about the insertion axis, such that first projections 80, 84 of the receptacle are arranged consecutively in the insertion direction with the second projections 86, 88 of the insertion part 24 in the locked position thereby preventing detachment of the second module 14 from the first module 12; and wherein a first plurality of second projections 86 are of a different radial height than a second plurality of second projections 88 along the insertion axis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 8, 10, 11, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CIOTTI (US 2013/0264085) in view of HSIEH (US 6,039,126).

With respect to claims 4, 8, 15, 17, CIOTTI discloses the tool device to include a first plurality of second projections 86 are of a different radial height than a second plurality of second projections 88 along the insertion axis, but does not disclose the first projections including projections of various radial heights.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the first plurality of projections to include projections of various radial heights since CIOTTI suggests such a .
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over CIOTTI (US 2013/0264085).
Regarding claim 16, CIOTTI discloses the tool device to include a first plurality of second projections 86 are of a different radial height than a second plurality of second projections 88 along the insertion axis, but does not disclose the first projections including projections of various radial heights.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the first plurality of projections to include projections of various radial heights since CIOTTI suggests such a modification would allow the first module to engage surfaces of the second module of various heights relative to the insertion axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731   

April 10, 2021